16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Gilroy Lamar BRUNSON, a/k/a Gilroy Brunson, a/k/a LamarBrunson, Defendant-Appellant.
No. 93-5151.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1994.Decided Jan. 26, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.
Gilroy Lamar Brunson, appellant Pro Se.
George Maralan Kelley, III, office of the U.S. Atty., Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, PHILLIPS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Gilroy Lamar Brunson pled guilty to five counts of filing false claims upon the Internal Revenue Service in violation of 18 U.S.C. Sec. 287 (1988).  Brunson is not proceeding in forma pauperis and has not retained counsel to represent him in this appeal.  In addition, he has failed to provide transcripts of either his plea hearing or his sentencing hearing as requested by this Court.  Finally, he has not filed an informal brief.


2
On this very limited record, we are unable to discern any meritorious issues for appeal and, therefore, affirm Brunson's convictions.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although the record before the Court does not contain a copy of the plea agreement, the district court's orders reflect that Brunson waived his right to appeal.  Such a waiver is enforceable.   United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.1990)